Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus Leeotis Watts appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to the Defendants in his 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Watts v. Byars, No. 6:12-ev-01867-JFA, 2013 WL 4736693 (D.S.C. Sept. 3, 2013). We deny the motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.